Citation Nr: 1743151	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen the claim.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from May 1961 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a videoconference hearing before the Board in his February 2014 VA Form 9 but withdrew the request in May 2017.  The Board will proceed accordingly.  38 C.F.R. § 20.704 (2016).


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims for service connection for tinnitus and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen the claim, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claims    for entitlement to service connection for tinnitus and bilateral hearing loss.  See   VA Form 21-4138.  As he has withdrawn his appeal concerning these claims,     there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed. 


ORDER

The issue of entitlement to service connection for tinnitus is dismissed.

The issue of entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen the claim, is dismissed.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


